DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Restriction Requirement 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.  Claims 1-10 and 25-33, drawn to a composition comprising a pharmaceutical tablet dosage form configured to disintegrate in oral saliva and maintain a pH of 4 or less within the saliva during the time the dosage form is dissolving therein, the dosage form including a therapeutically effective amount of melatonin in a carrier matrix, a disintegrant, and a sufficient amount of acid to impart the pH to the saliva, the amount of disintegrant being sufficient to cause the dosage form to completely , classified in class A61K 31/4045.
 	
Group II.  Claims 11-24, drawn to a method comprising administering a composition comprising a pharmaceutical tablet dosage form to a subject in need thereof, the dosage form dissolving in the subject's saliva while maintaining a pH of 4 or less within the saliva during the time the dosage form is dissolving, the dosage form including a therapeutically effective amount of melatonin in a carrier matrix, a disintegrant, and a sufficient amount of acid to impart the pH to the saliva, the amount of disintegrant being sufficient to cause the dosage form to completely disintegrate in the saliva within ten minutes from contacting the saliva, classified in class A61K 9/0056. 	
The inventions are distinct, each from the other because of the following reasons:
	Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the product as claimed can be used in a materially different process of using that product, such as in a dosage form that is swallowed.  	Restriction for examination purposes as indicated is proper because all 
(a) the inventions have acquired a separate status in the art in view of their different classification;(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 	
	Applicant is advised that the  reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must  claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101,102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 

Telephonic Election
During a telephone conversation with attorney Christopher Ramsey on 26 June 2020, provisional election was made without traverse to prosecute the invention of Group I, claims 1-10 and 25-33. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Status
Claims 1-33 are pending.
Claims 11-24 are withdrawn.
Claims 1-10 and 25-33 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz Martinez (ES 2457718 A1; citations below from the English translation provided by EPO), in view of Shah (US 2012/0315337 A1).
Ruiz Martinez teaches orodispersible compositions of melatonin. Ruiz Martinez teaches a carrier matrix such as mannitol (pg 5, [0029]), and a disintegrant such as crospovidone (pg 6, [0038]).
For claim 2, Ruiz Martinez teaches that the orodispersible tablet can disintegrate in the mouth in the absence of any chewing action, in less than 180 seconds (pg 2, [0008]); one of ordinary skill would expect a chewing action to increase the rate of disintegration. Ruiz Martinez also teaches the tablet must have good organoleptic characteristics for greater acceptance by the patient (pg 3, [0009]). Ruiz Martinez teaches the amount of disintegrant such as crospovidone is from 10% to 30% (pg 7, [0045]), overlapping the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I).  
For claim 6, Ruiz Martinez teaches marketed orodispersible melatonin tablets contain 1.9 mg or 5 mg of melatonin, within the claimed range (pg 4, [0016]), and that melatonin tablets comprise from 2% to 40% by weight of a 150 mg tablet (pg 7, 0041]), calculated as from 3 mg to 60 mg, overlapping the claimed range.
For claim 10, Ruiz Martinez teaches the orodispersible tablet can disintegrate in the mouth, in the absence of any chewing action, in less than 180 
Ruiz Martinez does not teach the presence of an acid to maintain of a pH of 4 or less in the carrier matrix.
Shah teaches the missing element of Ruiz Martinez.
Shah teaches a polymer matrix that maintains a melatonin solubility enhancing pH (i.e. acidic) environment “when the composition is located in a melatonin solubility diminishing pH environment” (pg 3, [0030]). Shah teaches the amount of citric acid required to maintain a solubility enhancing pH environment is from 3.0% to 40% w/w of citric acid in the formulation ([0030]), overlapping the amount of acid recited in claim 5. The recitation of citric acid in Shah also meets the limitations of claims 8 and 9. It is noted that the pH of saliva is known to be in the range of 6.2-7.4, essentially a pH neutral environment, and therefore not considered “solubility enhancing” by Shah.
While Shah does not specify the claim 1 limitation of “maintain a pH of 4 or less within the saliva” or the limitation of a pH of 2 to 4 recited in claim 3, one of ordinary skill in the art, using the concentration of citric acid taught by Shah, could readily determine the optimal pH for solubilizing the melatonin in the composition using well-known assay technology, with a reasonable expectation of success.
 It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the invention of Ruiz 

2) Claims 7 and 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz Martinez (cited above), in view of Shah (cited above), and Brueck-Scheffler (US 2008/0102133 A1).
The teachings of Ruiz Martinez and Shah are discussed above.
It is further noted that, as discussed above, Shah teaches the amount of citric acid required to maintain a solubility enhancing pH environment is from 3.0% to 40% w/w of citric acid in the formulation ([0030]), overlapping the amount of acid recited in claims 7 and 25.
The combination of Ruiz Martinez and Shah does not teach that the carrier matrix includes microcrystalline cellulose in an amount of 45-68% combined with a disintegrant in 6-20%.
Brueck-Scheffler teaches that appropriate disintegrants can be added, in particular crospovidone (pg 7, [0155]). The content of disintegrant in the 
While Brueck-Scheffler teaches dosage forms for proton pump antagonists, Brueck-Scheffler teaches the dosage form shows immediate release  (within 1 minute) of the active ingredient (pg 5, [0138]) and teaches the dosage form, in general, is considered an “orodispersible tablet” (pg 5, [0139]-[0141]). Brueck-Scheffler teaches other medications besides proton pump antagonists are usable with the dosage form (pg 10, [0193]).
Brueck-Scheffler teaches fillers or carriers suitable in connection with the tablet according to the invention include microcrystalline cellulose (pg 7, [0153]). Brueck-Scheffler teaches the content of filler in the tablet according to the invention is preferably from 30 to 95% (pg 7-8, [0154]), overlapping the range recited in claims 7 and 25 and reading on claim 29.
For claims 25 and 28, while Shah does not specify the limitation of “maintain a pH of 4 or less within the saliva” recited in claim 25 or the limitation of a pH of 2 to 4 recited in claim 28, one of ordinary skill in the art, using the concentration of citric acid taught by Shah, could readily determine the optimal pH for solubilizing the melatonin in the composition.
It is noted that the recitation of claim 26 of a “chewable tablet,” and of claim 27 of “a buccal or sublingual tablet” are considered statements of intended use. Since the Ruiz Martinez invention may be chewed or placed under the tongue, the teachings of Ruiz Martinez meet the recited limitations.

It is noted that Brueck-Scheffler differentiates between the disintegration time of the dosage form and the dissolution of the active agent (pg 7, [0166]). Brueck-Scheffler teaches the dosage term preferably shows a disintegration time determined in water at 37° C. of not more than 3 minutes, 2 minutes or 1 minute ([0166]), overlapping the recitation of claim 33. 
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the invention of the combination of Ruiz Martinez and Shah to include a carrier matrix that comprises the filler microcrystalline cellulose in an amount of 45-68% combined with a disintegrant such as crospovidone in 6-20%. A person of ordinary skill would have been motivated to choose a dosage form that comprises the filler microcrystalline cellulose in an amount of 45-68% combined with a disintegrant such as crospovidone in an amount of 6-20% in the orally disintegrating tablet composition of the combination of Ruiz Martinez and Shah since Brueck-Scheffler teaches that a pharmaceutical tablet dosage form comprising the claimed amounts of microcrystalline cellulose and  crospovidone yields a dosage form that disintegrates in saliva within 1, 2, or 3 minutes.


Obviousness-type Double Patenting Rejection
In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1. Claims 1-10 and 25-33 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,500,280 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application always recite a composition comprising a pharmaceutical dosage form configured to disintegrate n oral saliva and maintain a pH of 4 or less within the saliva, the dosage from including a therapeutically effective amount of melatonin in a carrier matrix, a disintegrant, and sufficient amount of acid to impart a pH to the saliva. 

2 Claims 1-10 and 25-33 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13 of copending Application No. 15/931,135. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the copending claims in the reference application always recite a composition comprising a pharmaceutical dosage form configured to disintegrate in oral saliva and maintain a pH of 4 or less within the saliva during the time the dosage form is dissolving therein, the dosage form including a therapeutically effective amount of melatonin in a polymer carrier matrix and a sufficient amount of acid to impart the pH to the saliva, the amount of disintegrant being sufficient to cause the dosage 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612